Steven H. Holinstat
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036-8299
(212) 969-3000

Jeff J. Marwil (pro hac vice pending)
Brooke H. Blackwell (pro hac vice pending)
PROSKAUER ROSE LLP
70 West Madison, Suite 3800
Chicago, Illinois 60602-4342
(312) 962-3550

Safraz W. Ishmael (pro hac vice pending)
Christopher J. Deck (pro hac vice pending)
PROSKAUER ROSE LLP
One International Place
Boston, Massachusetts 02110-2600
(617) 526-9600

Counsel to Defendants Deepak Agarwal, Melina Ash, Sheela
Agarwal, Vipesh Agarwal, Vishal Agarwal, Daniel Depina,
DYIA Irrevocable Trust, and Depina Consulting, LLC.



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                                     Chapter 11
CHOXI.COM, Inc.,
                                  Debtor.                  Case No.: 16-13131-SCC


TRACY KLESTADT, in his capacity as Plan
Administrator of the estate of Choxi.com, Inc.,

                          Plaintiff,
        v.
                                                           Adv. No. 18-01794-SCC
DEEPAK AGARWAL, MELINA AGARWAL
F/K/A MELINA ASH, SHEELA AGARWAL,                          Declaration of Melina Ash
VIPESH AGARWAL, VISHAL AGARWAL,
IFTIKAR AHMED, DANIEL DEPINA, DYIA
IRREVOCABLE TRUST, DEPINA
CONSULTING, LLC, AND TECHSYS
MARKETING, INC.,

                          Defendants.
